          Case 1:19-cv-03950-JPO Document 26 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IVAN LOPEZ,

                                        Plaintiff,
                                                              19-CV-3950 (JPO)
                        -v-
                                                                    ORDER
 RAPID PARTS PLUS AUTO, INC., et al.,

                                        Defendants.


J. PAUL OETKEN, District Judge:

       On March 2, 2020, this Court entered a consent order for conditional collective

certification. (Dkt. No. 25.) All executed consents from protential collective action plaintiffs

were directed to be filed with the Court no later than sixty days after the date of initial mailing —

at the latest, May 11, 2020. (See id.) No such consents have been filed. Further, discovery in

this case officially closed on January 9, 2020. (Dkt. No. 19.)

       Accordingly, the parties are directed to file a status letter with the Court on or before June

19, 2020, addressing (1) the status of any potential collective action plaintiffs and (2) whether

discovery has concluded in this case.

       SO ORDERED.

Dated: June 5, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
